 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made and effective
this 23rd day of February 2012, by and between NorWesTech, Inc., a Delaware
corporation having its principal office at 589 Eighth Avenue, 6th Floor, New
York, NY 10018 (the “Company”) and Steve Leber, residing at 6181 Hollows Lane,
Delray Beach, FL 33484 (the “Executive”).

NOW, THEREFORE, the parties agree as follows:

1.Employment.

The Company hereby agrees to employ the Executive as Co-CEO and the Executive
hereby accepts such employment in accordance with the terms of this Agreement
and the terms of employment applicable to regular employees of the Company. In
the event of any conflict or ambiguity between the terms of this Agreement and
terms of employment applicable to regular employees, the terms of this Agreement
shall control.

2.Duties of Executive.

The duties of the Executive shall include the performance of all of the duties
typical of the office(s) or position(s) held by the Executive as described in
the bylaws of the Company and such other duties and projects as may be assigned
by the board of directors of the Company (the “Board of Directors”). The
Executive shall devote his full time efforts, ability and attention to the
business of the Company and shall perform all duties in a professional, ethical
and businesslike manner. Nothing herein shall preclude the Executive from
participating as a member of a board of directors or an advisory board of any
company whose business does not compete with the business of the Company or with
respect to any investment activities.

3.Compensation.

In consideration of the services to be rendered by the Executive hereunder, the
Company shall compensate the Executive as follows:

A.Commencing on the date of this Agreement and continuing for a period of one
(1) year, the Company shall pay the Executive a base salary of $225,000 per
year, payable in installments according to the Company’s regular payroll
schedule.

B.On the date of this Agreement, the Executive shall be granted 1,000,000 option
shares at the price on the date of issuance. Said options shall be subject to
the Company’s stock option plan.

4.Benefits.

A.Holidays. The Executive will be entitled to the same holiday schedule as
provided to other officers of the Company as set forth in the Company’s
employment benefits plan, as may be modified from time to time. The Company will
notify the Executive on or about the beginning of each calendar year with
respect to the holiday schedule for the coming year.

 

 

 

 

B.Vacation. The Executive shall be entitled to four (4) weeks paid vacation days
in each calendar year.

C.Sick Leave. The Executive shall be entitled to sick leave and emergency leave
according to the regular policies and procedures of the Company. Additional sick
leave or emergency leave over and above paid leave provided by the Company, if
any, shall be unpaid and shall be granted at the discretion of the Board of
Directors.

D.Medical and Group Life Insurance. The Company agrees to include the Executive
in the group medical and hospital plan of the Company and provide group life
insurance for the Executive at no charge to the Executive during the term of
this Agreement. However, the Executive shall receive same benefits as other
officers of the Company. The Executive shall be responsible for payment of any
federal or state income tax imposed on these benefits.

E.Bonus, Incentive, Pension and Profit Sharing Plans. The Executive shall be
entitled to participate in any bonus, incentive, pension or profit sharing plan
or other type of additional benefits provided by the Company for the benefit of
officers and/or regular employees.

F.Expense Reimbursement. The Executive shall be entitled to reimbursement for
all reasonable expenses, including travel and entertainment, incurred by the
Executive in the performance of the Executive’s duties. The Executive will
maintain records and written receipts as required by Company policy.

5.Term and Termination

A.The term of this Agreement shall commence on the date of this Agreement and
terminate on the first anniversary of the date of this Agreement.

B.The Company may terminate the Executive for cause as defined in this
paragraph. Cause is defined as: the Executive (i) is in breach of any material
obligation owed to the Company in this Agreement, or (ii) engages in a criminal
act or engages in any act of moral turpitude. The Company may terminate this
Agreement for Cause upon five (5) day’s prior written notice to the Executive.
In the event of termination of this Agreement pursuant to this paragraph, the
Executive shall be paid only at the then applicable base salary rate up to and
including the date of termination.

C.The Executive may terminate this Agreement at the Executive’s discretion by
providing at least thirty (30) days prior written notice to the Company. In the
event of termination by the Executive pursuant to this paragraph, the Company
may immediately relieve the Executive of all duties and immediately terminate
this Agreement, provided that the Company shall pay the Executive at the then
applicable base salary rate to the termination date included in the Executive’s
original termination notice.

D.In the event the Company is acquired, or is the non-surviving party in a
merger, or sells all or substantially all of its assets, the Company agrees to
pay the Executive two (2) times the then applicable base salary rate less any
money to be received from the surviving entity or buyer.

 

2

 

 

E.In the event the Company terminates the Executive without cause, the Company
shall be bound to pay the unpaid salary and vacation amounts remaining under
this Agreement and pay a pro rated amount of any bonus earned as of the date of
termination.

6.Employee Covenants.

A.Unauthorized Disclosure. The Executive shall not, during the term of this
Agreement and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean disclosure by the Executive
without the prior written consent of the Board of Directors of the Company to
any person or entity, other than an employee of the Company or a person or
entity to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive officer of
the Company, of any confidential information relating to the business or
prospects of the Company including, but not limited to, any confidential
information with respect to any of the Company’s customers, products, methods of
distribution, strategies, business and marketing plans and business policies and
practices, except (i) to the extent disclosure is or may be required by law, by
a court of law or by any governmental agency or other person or entity with
apparent jurisdiction to require him to divulge, disclose or make available such
information or (ii) in confidence to an attorney or other advisor for the
purpose of securing professional advice concerning the Executive’s personal
matters provided such attorney or other advisor agrees to observe these
confidentiality provisions. Unauthorized Disclosure shall not include the use or
disclosure by the Executive, without consent, of any information known generally
to the public or known within the Company’s trade or industry (other than as a
result of disclosure by him in violation of this paragraph). This
confidentiality covenant has no temporal, geographical or territorial
restriction.

B.Non-Competition. For a period of one (1) year following termination of this
Agreement, for any reason whatsoever, the Executive shall not, directly or
indirectly, without the prior written consent of the Company, own, manage,
operate, join, control, be employed by, consult with or participate in the
ownership, management, operation or control of, or be connected with (other than
as a 5% or less stockholder, partner, or beneficial owner) any other competitive
business.

C.Non-Solicitation. For a period of one year after termination of his
employment, the Executive shall not, either directly or indirectly, alone or in
conjunction with another person, interfere with or harm, or attempt to interfere
with or harm, the relationship of the Company, its subsidiaries and/or
affiliates, with any person who at any time was an employee, advisor, consultant
or agent of the Company.

D.Remedies. The Executive agrees that any breach of the terms of this Section
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law, and further agrees that in the
event of said breach or any threat of breach, the Company shall be entitled to
seek an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Executive, in addition to any
other remedies to which the Company may be entitled at law or in equity. The
Executive and the Company further agree that the provisions of the covenants not
to compete and solicit are reasonable and that the Company would not have
entered into this Agreement but for the inclusion of such covenants herein.
Should a court or arbitrator determine, however, that any provision of the
covenants is unreasonable, either in period of time, geographical area, or
otherwise, the parties hereto agree that the covenants should be interpreted and
enforced to the maximum extent which such court or arbitrator deems reasonable.

 

3

 

 

7.Notices.

Any notice required by this Agreement or given in connection with it shall be
deemed to have been given if delivered in writing personally or by certified
mail, postage prepaid, or recognized overnight delivery services to the
appropriate party at the address set forth below, or at such other address as
each party may designate in writing to the other:

If to the Company:

Grandparents.com, Inc.

589 Eighth Avenue, 6th Floor

New York, NY 10018

 

with a copy to:

Sills Cummis & Gross P.C.
1 Riverfront Plaza
Newark, New Jersey 07102

Attention: Jeffrey L. Wasserman

 

 

If to the Executive:

Steve Leber

6181 Hollows Lane

Delray Beach, FL 33484

 

 

8.Final Agreement; Modifications.

This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

9.Governing Law.

This Agreement shall be construed and enforced in accordance with the laws of
the State of New York.

10.Headings.

Headings used in this Agreement are provided for convenience only and shall not
be used to construe meanings or intent.

11.No Assignment.

Neither this Agreement nor any interest in this Agreement may be assigned by the
Executive without the prior express written approval of the Company, which may
be withheld by the Company at the Company’s absolute discretion.

 

4

 

 

12.Severability.

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
tents, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

13.Arbitration.

In the event of any controversy or claim between the Company or any of its
affiliates and the Executive arising out of or relating to this Agreement, if
either party delivers to the other party a written demand for arbitration of a
controversy or claim, then such claim or controversy shall be submitted to
binding arbitration. The binding arbitration shall be administered by the
American Arbitration Association under its Commercial Arbitration Rules. The
arbitration shall take place in New York, NY. Each of the Company and the
Executive shall appoint one person to act as an arbitrator, and a third
arbitrator shall be chosen by the first two arbitrators (such three arbitrators,
the “Panel”). The Panel shall have no authority to award punitive damages
against the Company or the Executive. The Panel shall have no authority to add
to, alter, amend or refuse to enforce any portion of the disputed agreements.
The Company and the Executive each waive any right to a jury trial or to
petition for stay in any action or proceeding of any kind arising out of or
relating to this Agreement.

[Signatures follow on next page]

 

5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written.

 

  NORWESTECH, INC.             By: /s/ Joseph Bernstein       Joseph Bernstein  
    Co-Chief Executive Officer          

  

  EXECUTIVE             /s/ Steve Leber     Steve Leber  

 



 

 